—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered February 9, 1999, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him to consecutive terms of 25 years to life and 12V2 to 25 years, respectively, unanimously affirmed.
Defendant’s claim that his right to be present during jury selection was violated is unreviewable because the record does not establish defendant’s exclusion from the proceeding at issue (People v Maher, 89 NY2d 318, 325). On the contrary, a fair reading of the record indicates that the events at issue transpired in open court rather than at sidebar. In any event, the record establishes a valid waiver of defendant’s right to be present at sidebar conferences with prospective jurors. Moreover, defendant could not have made a meaningful contribution to the discussion at issue, since the excusal of the juror was in the nature of an uncontested excusal for cause (People v Diaz, 270 AD2d 167, lv denied 95 NY2d 834). Concur — Rubin, J. P., Saxe, Buckley, Friedman and Marlow, JJ.